Citation Nr: 0734929	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-10 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected right wrist disability, currently evaluated as 20 
percent disabling. 

2.  Entitlement to service connection for a left wrist 
disability, claimed as secondary to the service-connected 
right wrist disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1972 to September 1975.  

In a January 1977 rating decision, Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky 
granted service connection for a comminuted 
fracture of the distal right radius, and avulsion, ulnar 
styloid [hereinafter, "right wrist disability"].  A 10 
percent disability rating was assigned.  In February 1991, 
the Louisville RO increased the assigned rating to 20 
percent.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the RO in 
Huntington, West Virginia which continued the previously 
assigned 20 percent disability rating for the veteran's right 
wrist disability and also denied service connection for a 
left wrist disability, claimed as secondary to the service-
connected right wrist disability.  The Louisville RO retains 
original jurisdiction over this case. 


FINDINGS OF FACT

1. The competent medical evidence of record indicates that 
the veteran's right wrist disability is manifested by a 
decreased range of motion, pain, stiffness and weakness.

2. The competent medical evidence of record does not support 
a finding that a left wrist disability currently exists. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the service-
connected right wrist disability have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Code 5211 (2007).

2.  A left wrist disability is not proximately due to, nor is 
it the result of, the service-connected right wrist 
disability.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased rating for his 
service-connected  right wrist disability as well as service 
connection for a left wrist disability, claimed as secondary 
to the service-connected right wrist disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating and secondary service 
connection in letters from the RO dated July 24, 2003 and 
October 21, 2003, respectively.  Specifically, the veteran 
was informed that for an increased rating claim the evidence 
must show that his service-connected disability has gotten 
worse.  See July 2003 VCAA letter.  The veteran was also 
advised that in order to establish entitlement to service 
connection on a secondary basis the evidence must show a 
relationship between the claimed condition and the service-
connected disability.  See October 2003 VCAA letter. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
July 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant federal records, including service records, VA 
Medical Center records, and records from federal agencies, 
such as the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private medical care providers, 
current or former employers, and other non-Federal government 
sources."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the veteran could complete to release private medical 
records to the VA.  

Further, the RO sent the veteran another VCAA letter dated 
February 5, 2007 which reiterated and amplified VCAA notice.

The Board notes that the July 2003 letter specifically 
informed the veteran: "It's your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of a Federal department or agency." Moreover, the 
February 2007 VCAA letter stated:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know. If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the February 5, 2007 VCAA letter, page 3.  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision a March 20, 2006 notice letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The February 2007 VCAA letter also contained Dingess notice.  
See the February 5, 2007 VCAA letter, pages 6 and 7.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records and VA outpatient treatment 
records and has provided him with VA examinations. 
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization, which 
most recently submitted a written brief on his behalf in 
September 2007.   He declined to exercise his option of 
providing testimony at a personal hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased rating for a service-
connected right wrist disability. 

The veteran seeks an increased disability rating for his 
service-connected right wrist disability, which is currently 
evaluated 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5212. 



Pertinent law and regulations

Disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated during military service and their residual 
conditions in civil occupations. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).

Specific schedular criteria

The evidence in this case reflects that the veteran's right 
arm is his dominant (major)  extremity.  See 38 C.F.R. § 4.69 
(2007) [a distinction is made between major (dominant) and 
minor musculoskeletal groups for rating purposes, and only 
one extremity is to be considered major]. 

The veteran's right wrist disability is currently rated under 
Diagnostic Code 5212 (impairment of radius), which provides a 
10 percent rating for malunion of the radius with bad 
alignment for either arm (major or minor), a 20 percent 
rating for nonunion of the radius in the upper half, also for 
either arm, and higher ratings if there nonunion in the lower 
half, with false movement (either 40 percent (major)/30 
percent (minor) if there is loss of bone substance and marked 
deformity, or 30 percent (major)/20 percent (minor) if there 
is no loss of bone substance or deformity).

Under Diagnostic Code 5211 (impairment of ulna), a 10 percent 
rating is assigned for malunion of the ulna with bad 
alignment.  A 20 percent evaluation is warranted for nonunion 
in the lower half of the ulna.  A 30 percent rating is 
assigned for nonunion in the upper half of the ulna, with 
false movement, and without loss of bone substance or 
deformity in a major extremity.  Finally, a 40 percent rating 
is warranted for nonunion in the upper half of the ulna, with 
false movement, loss of bone substance (1 inch (2.5 
centimeters) or more), and marked deformity in a major 
extremity. 38 C.F.R. § 4.71a, Diagnostic Code 5211. 

Analysis

Assignment of diagnostic code

The veteran has been service connected for a right wrist 
disability, specifically right distal radius fracture 
residuals and avulsion of the ulnar styloid.  Currently, a 
20 percent disability rating is assigned under Diagnostic 
Code 5212 [impairment of radius].  

The assignment of a particular Diagnostic Code is  
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated  symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v.  Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The veteran's right wrist symptomatology involves a decreased 
range of motion.  Diagnostic Code 5215 [wrist, limitation of 
motion] specifically addresses this symptom and is arguably 
the most appropriate.  However, the maximum disability rating 
available under that diagnostic code is 10 percent.  Since 
the veteran's right wrist disability is currently evaluated 
as 20 percent disabling, the use of this Diagnostic Code is 
not in his best interest. 

The Board has also considered rating the veteran under 
Diagnostic Code 5213 [supination and pronation, impairment 
of].  An increased rating under this code would require 
limited pronation beyond the middle of the arc or bone 
fusion.  [Normal pronation of the forearm is from 0 degrees 
to 80 degrees.  See 38 C.F.R. § 4.71, Plate I (2007).]  
During the veteran's November 2003 VA examination he 
displayed 60 degrees of pronation, well beyond the 
requirement in Diagnostic Code 5213.  Furthermore, the 
medical evidence does not establish bone fusion of the 
veteran's hand or wrist, thereby eliminating a 30 or 40 
percent disability rating under 5213 and completely 
eliminating the use of Diagnostic Code 5214 [ankylosis of 
wrist].  

The veteran's medical history makes it clear that there is 
residual damage to both the radius and ulna, and as alluded 
to above the service-connected right wrist disability 
encompasses distal radius fracture residuals and avulsion of 
the ulnar styloid.  The Board has therefore considered 
whether rating the veteran under Diagnostic Code 5212 
[radius, impairment of] or Diagnostic Code 5211 [ulna, 
impairment of] would be more appropriate.  

As illustrated in the law and regulations section above, a 20 
percent disability rating under Diagnostic Code 5212 is 
warranted when there is nonunion in the upper half of the 
radius.  Setting aside the fact that damage to the veteran's 
radius is in the lower part (near the wrist), the medical 
evidence indicates that the veteran's right wrist disability 
is manifested by nonunion of the ulna, not the radius.  
Specifically, the report of a very thorough and comprehensive 
VA physical examination in September 2005 includes x-ray 
evidence of a deformity of the radius and nonunion of the 
ulnar styloid process.  [This is the exact opposite of what 
has been service connected, nonunion of the radius and 
deformity of the ulna.]  

Given the nature of the veteran's wrist disability, the Board 
believes that utilizing Diagnostic Code 5212 is 
inappropriate, since there is no nonunion of the radius.  
Nonunion of the ulna is specifically contemplated under 
Diagnostic Code 5211,.  Therefore, the Board has determined 
that Diagnostic Code 5211 is for application.  

The Board additionally observes that changing the Diagnostic 
Code from 5212 to 5211 will have no impact on the veteran's 
current disability rating.  Under Diagnostic Code 5211, 
nonunion of the lower portion of the ulna results in a 
20 percent disability rating, which is in fact the rating 
which has been assigned for the veteran's wrist disability 
under Diagnostic Code 5212.  

Accordingly, the Board concludes that the veteran is more 
appropriately rated under Diagnostic Code 5211.  The Board 
will, however, also rate the veteran under Diagnostic Code 
5212.

Schedular rating

The veteran's service-connected right wrist disability is 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5212.  As discussed above, the Board 
has determined that the veteran's right wrist symptomatology 
warrants the use of Diagnostic Code 5211.  While the Board 
has decided that Diagnostic Code 5211 is more appropriate in 
the veteran's case, the Board will also consider Diagnostic 
Code 5212. 

(i) Diagnostic Code 5211 [ulna, impairment of].

To warrant a 30 percent disability rating under Diagnostic 
Code 5211, the medical evidence must indicate nonunion in the 
upper half of the veteran's ulna with false movement and 
without loss of bone substance or deformity. 

VA examinations from September 2005, November 2003 and 
October 2003 along with the veteran's outpatient treatment 
records do not identify false movement of the veteran's ulna.  
Furthermore, x-ray reports contained in the record are 
utterly negative for any indication of nonunion in the upper 
half of the veteran's ulna.  The fracture residuals occurred 
in the lower half of the ulna, near the wrist.  The criteria 
for a 30 percent disability have therefore not been 
satisfied. 

With respect to the criteria for a 40 percent disability 
rating, in the absence of false movement and nonunion of the 
ulna in the upper half, the criteria necessary for a 40 
percent disability rating cannot be met. 



(ii) Diagnostic Code 5212 [radius, impairment of]

To warrant a 30 percent disability rating under Diagnostic 
Code 5212, the evidence must demonstrate nonunion in the 
lower half of the radius, with false movement and without 
loss of bone substance or deformity.  

Upon examination in September 2005, the VA examiner noted 
that there were post traumatic changes in the distal radius, 
most marked medially.  There was no indication of nonunion of 
the radius in the lower half or false movement.  These 
findings are supported by a VA examination conducted in 
August 2003 and VA outpatient treatment records from December 
2002.  There is no medical evidence of record to the 
contrary.  In the absence of nonunion in the lower half of 
the radius, and of necessity false movement, the criteria for 
a 30 percent disability rating under Diagnostic Code 5212 
have not been satisfied. 

The Board has also considered whether a 40 percent disability 
rating is for application.  However, without nonunion in the 
lower half of the radius and false movement, the requirements 
for a 40 percent disability rating cannot be met.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided. See 
38 C.F.R. § 4.14 (2007); Fanning v. Brown, 4 Vet. App. 225 
(1993).

In this case the medical evidence indicates that the veteran 
fractured his right wrist after jumping from a third story 
window in 1975.  As discussed above, the veteran's right 
wrist symptomatology is currently manifested by post-
traumatic changes to his distal right radius as well as 
evidence of an old ununited ulnar styloid process fracture.  
The veteran's complaints, and the medical evidence, show that 
the residuals of the 1975 in-service injury encompass right 
wrist pain and limited motion.  Crucially, however, there is 
no medical evidence that the radius and ulna separately cause 
identifiable disability.  For all practical purposes, the 
disability involved is a singe entity and should be rated as 
such.  To rate veteran's radius and ulna fractures separately 
would amount to prohibited pyramiding.  

DeLuca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, the Court has also held that where a diagnostic code 
is not predicated on a limited range of motion alone, such as 
Diagnostic Code 5212, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v.  Brown, 9 Vet. App. 7, 11 
(1996). 

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the veteran's 
service-connected knee and bilateral foot condition.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1966).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the February 2005 
Statement of the Case and appears to have considered the 
regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2007).

The Board has not identified an exceptional or unusual 
disability picture with respect to the veteran's right wrist 
disability.  The record does not show that the veteran has 
required any recent hospitalization for his condition.  
Indeed, it does not appear that he has been hospitalized for 
his wrist following the initial injury.    

In an August 2004, letter the veteran stated that he could 
was unable to do household chores due to his right wrist 
injury. Although the Board certainly has no reason to doubt 
the veteran's statement that he is limited in his activities 
due to his disability, there is no evidence that the veteran 
is occupationally impaired beyond the level contemplated in 
the assigned 20 percent disability rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is a recognition that industrial 
capabilities are impaired].  

In short, there is nothing in the record which supports a 
conclusion that the veteran's service-connected disability is 
exceptional or unusual.  For these reasons, the Board has 
determined that referral of the veteran's service-connected 
right wrist disability for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board observes in passing that the veteran has been in 
receipt of a total rating based on individual unemployability 
(TDIU) since May 15, 2003, so the matter of extraschedular 
rating would be effectively moot in any event.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right wrist disability. The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for a left wrist 
condition, claimed as secondary to the service-connected 
right wrist disability. 

Pertinent law and regulations

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

With respect to Wallin element (1), medical evidence of a 
current disability, the preponderance of the competent 
medical evidence does not show that a left wrist disability 
currently exists.  

In November 2003, a VA examination was conducted to determine 
the extent of the veteran's left wrist disability.  The 
examination revealed left wrist pain but found no underlying 
disability. The Court has held that pain, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted. See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999). Therefore, the November 2003 outpatient 
note cannot be considered to be evidence of a current 
disability.

Similarly, VA examinations conducted in September 2005 and 
August 2003 along with VA outpatient treatment records do not 
reveal the presence of a left wrist disability.  In short, 
there is no competent medical evidence showing the existence 
of left wrist disability. 

In the VCAA letters, the veteran was afforded the opportunity 
to identify or submit evidence showing that she has a current 
left wrist disability.  He did not identify or submit any 
such evidence.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits]; see also Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) [the duty to assist is not a one-
way street].   

Although the Board does not necessarily doubt that the 
veteran may experience 
pain in his left wrist, as a lay person without medical 
training he is not competent to render diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  See also Sanchez-
Benitez supra [symptoms, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].   

Crucial to the award of service connection is the existence 
of disability. Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [noting that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].  In the absence of competent medical diagnosis 
of a left lower extremity disability for which service 
connection could be granted, service connection may not be 
granted.  Wallin element (1) has not been met, and the 
veteran's claim fails on this basis alone.  

For the sake of completeness, the Board will also briefly 
discuss the remaining two Wallin elements, service-connected 
disability and medical nexus. 

With respect to Wallin element (2), the veteran was service-
connected for a right wrist disability in January 1977.  
Wallin element (2) has therefore been satisfied.

With respect to Wallin element (3), in the absence of a 
current disability it naturally follows that a medical nexus 
is lacking also.  Such is the case here.  Indeed, the 
September 2005 VA examiner specifically stated: "there is no 
objective evidence of any disability of the left wrist at 
present.  Thus there is no relationship to the service-
connected right" wrist disability.  There are no other 
medical nexus statements of record.  Accordingly, Wallin 
element (3), medical nexus, has not been satisfied, and the 
veteran's claim fails on this basis as well.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a left wrist disability, claimed as secondary to a right 
wrist disability.  The benefit sought on appeal is 
accordingly denied. 



ORDER

Entitlement to an increased rating for a right wrist 
disability is denied.

Entitlement to service connection for a left wrist injury, 
claimed as secondary to a right wrist disability is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


